Citation Nr: 1042771	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and S.C., observer




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to March 
1957.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss disability 
for VA compensation purposes.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
left ear hearing loss is related to active service.

3.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to active service.

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral knee arthritis is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for left ear hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

4.  The criteria for service connection for bilateral knee 
arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  A letter dated in June 2006 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence, as well as how 
VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

Identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no VA treatment.  The Veteran's service 
treatment records are not available.  In cases where the 
Veteran's service treatment records are unavailable through no 
fault of the Veteran, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a 
heightened obligation to assist the claimant in the development 
of his case.  Id.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in April 2009.  38 C.F.R. § 
3.159(c)(4).  The April 2009 VA examiner addressed the etiology 
of the Veteran's tinnitus in conjunction with a review of the 
claims file and physical examination of and interview with the 
Veteran.  The April 2009 VA examination report is thorough; thus 
this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Sensorineural hearing loss can be service-
connected on such a basis.  Alternatively, when a chronic disease 
is not present during service, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of continuity 
of symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus related to noise exposure in service.  The Veteran 
testified in August 2010 that he was a mechanic on a flight crew 
and that he wore no hearing protection.  The Veteran filed his 
original claim for service connection in June 2006.  At that 
time, the Veteran stated that his hearing loss and tinnitus began 
approximately in 1989.  

The Veteran's DD Form 214 confirms that the Veteran was an 
aircraft engine mechanic.  Given the military documentation of 
his specialty, the Board finds that the Veteran incurred noise 
exposure during service.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (A Veteran is competent to testify to an 
in-service acoustic trauma, in-service symptoms of tinnitus, and 
post-service symptoms of tinnitus).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (hereafter 
"the Court"), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then 
operated to establish when a hearing loss could be service 
connected.  Hensley at 159.  For the purposes of applying the 
laws administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or 
greater; or when word recognition scores using the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing 
acuity measured by whispered voice testing measured at 15/15 is 
considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran underwent private examination in November 2006, at 
that time pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30

20
LEFT
20
35
35

30

Dr. Herr noted that the audiogram showed a bilateral roughly 
symmetrical normal-moderately severe hearing loss with 100 
percent discrimination bilaterally.

On the authorized VA audiological evaluation in April 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
15
20
LEFT
20
30
40
35
40

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.

The VA examiner declined to render an etiology opinion with 
respect to the Veteran's hearing loss but opined that the 
Veteran's tinnitus was not related to his military service as he 
reported that his tinnitus began 15 years prior which places its 
onset over 30 years after discharge.

In support of his claim, the Veteran submitted two medical 
statements dated in August 2010, one from Dr. Subbu and one from 
Dr. White.  

Dr. Subbu stated that the Veteran suffered from hearing loss and 
that the condition was the direct result of the Veteran's time 
spent in the military and in the flight crew.  Dr. Subbu opined 
that the Veteran's exposure to loud noise as a member of the 
flight crew caused his hearing loss.  

Dr. White stated that the Veteran had some documented hearing 
loss as well as chronic tinnitus, that he was exposed to loud 
environments during his job as an airman without adequate hearing 
protection.  Dr. White opined that he believed that it was likely 
this contributed to the Veteran's current hearing problems.

With respect to right ear hearing loss, there is no evidence that 
the Veteran has had a hearing loss disability as defined under VA 
law.  The findings at the Veteran's April 2009 VA audiology 
examination do not meet the requirement of a hearing loss 
disability as defined by VA regulations.  38 C.F.R. § 3.385.  

Absent competent medical evidence reflecting a right hearing loss 
disability linked to the Veteran's service, the Board finds that 
service connection for bilateral hearing loss must be denied.

With respect to left hearing loss, the April 2009 VA audiology 
examination reveals that there is a current diagnosis of left ear 
hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the crux of 
this case rests upon consideration of whether the Veteran's left 
ear hearing loss began in service or is in any way related to 
active service. 

As there are two medical opinions which relate the Veteran's 
hearing loss to his military service and no opinion to the 
contrary, resolving all doubt in the Veteran's favor, the Board 
finds that service connection for left ear hearing loss is 
warranted. 

With respect to the tinnitus, there is a difference of opinion 
among the medical professionals.  In deciding whether the 
Veteran's tinnitus is related to his military service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

However, a more detailed discussion of the specific opinions, 
credentials of the diagnosticians, and circumstances of opinions 
in this case would not clarify the matter.  It would merely 
highlight that there is not a clear, rational basis for the Board 
to prefer one opinion to another.  Thus, the Board accepts the 
opinions of Dr. Subbu and Dr. White and finds that service 
connection for tinnitus is warranted.

Bilateral Knee Arthritis

The Veteran contends that during his military service, he spent 
hours on his knees as his flight position was in the dock way to 
the cockpit and that this kneeling resulted in his current 
bilateral knee condition.  

In support of his claim, the Veteran submitted medical statements 
dated in August 2010 from Dr. Subbu and Dr. White.  Dr. Subbu 
stated that the Veteran suffered from arthritis in his knees and 
that the condition was the direct result of the Veteran's time 
spent in the military and in the flight crew.  Dr. Subbu opined 
that the Veteran's having to spend hours kneeling in a plane 
cause his arthritis, which was quite severe, in his knees.  Dr. 
White stated that the Veteran had well-documented arthritis of 
the knees including an orthopedic workup which involved an MRI of 
the lower extremities showing chondromalacia patellae.  Dr. White 
noted that this is a common form of degenerative joint disease 
which could be associated with recurrent injuries when one was 
younger.  Dr. White stated that he believed that the Veteran's 
work exposure during his time in the military certainly 
contributed to this condition.  

As there are two medical opinions which relate the Veteran's 
bilateral knee arthritis to his military service, and no opinion 
to the contrary, resolving all doubt in the Veteran's favor, the 
Board finds that service connection for bilateral knee arthritis 
is warranted. 


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for left ear hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral knee arthritis is 
granted.



 
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


